   Case 3:19-cv-00575-MHL Document 2 Filed 09/09/19 Page 1 of 1 PageID# 27



Gregory Conte
PO Box 3874
Gaithersburg, MD 20885-3874
(301)802-8358


September 5, 2019

US Federal Court Eastern District of Virginia: Clerk's Office
Spottswood W. Robinson III and Robert R. Merhige, Jr., Federal Courthouse
701 East Broad St
Richmond, VA 23219

RE:Zip Code Correction on Plaintiffs Address

Sir or Ma'am,


I filed a civil lawsuit in the Eastem VA Federal District Court(Richmond Division) August 12, 2019,
case number 3:19-cv-00575-MHL, Conte et al v. Commonwealth of Virginia et al.

For plaintiff Gregory Conte's address, I mistakenly provided the wrong zip code. The correct code is
20885-3874, so the address should read:


Gregory Conte
PO Box 3874
Gaithersburg, MD 20885-3874

Please, correct this in all relevant documents.


Thank you for your help.

Sincerely,
Gregory Conte



                                                  5-Je:p-
                                                                                D

                                                                                clerk
                                                                                                       COURT
